Citation Nr: 1000390	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-24 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Propriety of the reduction of the appellant's disability 
compensation benefits due to incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from February 1980 to 
February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision of the RO in 
Chicago, Illinois, which reduced the appellant's service-
connected disability compensation benefits, effective January 
[redacted], 2001.  

The appellant requested a personal hearing before a Member of 
the Board at the RO in his August 2006 substantive appeal.  
The Board remanded this case in October 2009 to provide the 
appellant with a hearing.  The appellant failed to report for 
his scheduled hearing in December 2009.  The request is 
deemed withdrawn.  The Board may proceed.  38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

1.  The appellant was notified of the proposed reduction of 
compensation benefits due to incarceration, any dependent's 
rights to apportionment, and the possible resumption of 
benefits upon his release from incarceration, in July 2005 
and provided 60 days to respond before the RO reduced the 
payment amount in October 2005.

2.  On November [redacted], 2001, the appellant was incarcerated in 
the Illinois prison system for conviction of a felony and the 
term of his incarceration exceeded 60 days.

3.  The appellant's 61st day of incarceration was January [redacted], 
2001, on which date his 10 percent disability compensation 
payments were reduced to one-half the rate of compensation 
payable under 38 U.S.C.A. § 1114(a).

4.  No claim for apportionment of the appellant's disability 
benefits has been received.
CONCLUSION OF LAW

The reduction of the appellant's disability compensation 
benefits to the benefits equivalent to one half of a 10 
percent evaluation, effective from January [redacted], 2001, due to 
incarceration for a felony conviction, was proper.  38 
U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 
3.105, 3.665 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

In the instant appeal there is no dispute as to the relevant 
facts and the law is controlling.  Because the law, and not 
the evidence, is dispositive of this claim, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Furthermore, the issue here does not arise from the receipt 
of a "substantially complete application" from the 
appellant under 38 U.S.C.A. § 5103(a), but rather, arises by 
action of law under 38 U.S.C.A. § 5313, which requires a 
reduction of benefits for certain incarcerated veterans.  
Thus, the VCAA is not applicable to this appeal, and further 
discussion of compliance with the VCAA is not required.

II. Propriety of Reduction

Under VA laws and regulations, a person who is incarcerated 
in a Federal, State or Local penal institution in excess of 
60 days for conviction of a felony will not be paid 
compensation in excess of that amount specified in 38 C.F.R. 
§ 3.665 beginning on the 61st day of incarceration.  38 
U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).

In the case of a veteran with a service-connected disability 
rated at 20 percent or more, the veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a), 
which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  
If a disability evaluation is less than 20 percent, the 
veteran shall receive one-half the rate of compensation 
payable under 38 U.S.C.A. § 1114(a).  Id.

VA must notify the veteran that his benefits are subject to 
reduction due to his incarceration, of the rights of 
dependents to an apportionment while the person is 
incarcerated, and conditions under which payments to the 
person may be resumed upon release from incarceration.  38 
C.F.R. § 3.665(a).  In addition, no award of compensation 
shall be reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit evidence 
for the purpose of showing that the adverse action should not 
be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h).

In December 2004, a Social Security Administration Prison 
Match identified the appellant as having been incarcerated 
beginning in November 2000.  A July 2005 email from VA 
Central Office notified the Chicago RO that a July 2005 
Illinois Department of Corrections internet inmate status 
report showed that the appellant had been convicted of a 
felony on November [redacted], 2000, under a 60 year sentence and a 
projected parole date of May [redacted], 2028.

A July 2005 VA letter notified the appellant of the proposed 
reduction of compensation benefits due to incarceration to 
one half of the 10 percent disability rate, effective January 
[redacted], 2001, any dependent's rights to apportionment, and the 
possible resumption of benefits upon his release from 
incarceration.  

The appellant responded in a September 2005 letter, objecting 
to the proposed reduction on the grounds that he had not 
attempted to defraud the government, declared his disabled 
status to the Department of Corrections since the beginning 
of his incarceration, used the money to purchase items to 
care for his service-connected disability and that he had no 
knowledge of the law mandating reduction.

In October 2005, the appellant's benefits were reduced to an 
amount equivalent to one half of a 10 percent evaluation 
effective January [redacted], 2001, the 61st day of incarceration 
following the felony conviction.  The reduction of benefits 
remains in effect until his release at which time his full 
rate will be restored.  The appellant does not contend and 
the evidence does not show that the conviction has been 
overturned.  Accordingly, the requirements for the reduction 
of the appellant's disability compensation benefits due to 
incarceration have been met.  38 C.F.R. § 3.665.

The Board observes that the appellant's objections contained 
in the November 2005 Notice of Disagreement are not grounds 
for restoring his payments.  Neither 38 C.F.R. § 3.665 nor 
its authorizing statute, 38 U.S.C.A. § 5313 (West 2002), 
require a finding of fraud on the part of the beneficiary 
before payments are reduced.  His declaration of his disabled 
status to the Illinois Department of Corrections is 
irrelevant to the question at hand.  The statute and 
regulation function not on the knowledge possessed by the 
prison system, or the convicting and sentencing court, but on 
his status as a felon beyond the 60th day of incarceration.  
Similarly, that the appellant has used the money to purchase 
items to alleviate his service-connected condition has no 
bearing on the outcome of the issue.  The statute and 
regulation do not address and are not operative based on the 
uses to which the compensation is put once the appellant has 
received it.  Finally, the appellant objects that he should 
not be held accountable because he had no knowledge.  The 
Board must highlight the fact that the reduction is to bring 
the appellant's payments into line with the statutorily 
authorized amount.  His lack of knowledge regarding the 
proper amount does not afford him a right to any amount 
beyond that authorized by law.  

The appellant has raised a series of constitutional arguments 
that the payments should not be reduced.  The appellant 
challenges the constitutionality of 38 C.F.R. § 3.665 in his 
November 2005 Notice of Disagreement because VA did not 
notify him of the regulation until July 20, 2005, and on the 
basis of a denial of equal protection of law under the U.S. 
and Illinois constitution, naming particularly the 5th, 8th, 
and 14th Amendments to the U.S. Constitution.  The appellant 
also argued that he did not waive or otherwise relinquish his 
right to disability compensation in a March 2006 statement, 
again stating that he challenged the constitutionality of 
38 C.F.R. § 3.665.  

Current recipients of service-connected disability 
compensation benefits paid by VA have cognizable, 5th 
Amendment due process property interest in continued or 
modified payments.  See Cushman v. Shinseki, 576 F.3d 1290 
(Fed. Cir. 2009); see also Fugere v. Derwinski, 1 Vet.App. 
103, 108 (1990).  The appellant points, repeatedly, to the 
lack of notice that his payments were too high between 
January 2001 and July 2005.  The claims file does not reflect 
any indication that the appellant ever notified VA of his 
incarceration.  On the contrary, the appellant continues to 
insist that all mail be sent to a Rockford, Illinois, street 
address, not to him in prison.  Once notified, the RO 
followed all appropriate procedures in a timely fashion, as 
discussed above.  Again, the mere fact that the appellant has 
a property interest in continued payments does not create a 
right to continued payments in excess of the statutorily 
authorized amounts.  Similarly, the instant case does not 
involve fraud.  A finding of intent to defraud or a waiver of 
due process is not required for the operation of the 
reduction in payments for incarcerated beneficiaries.  Cf. 
Del Rosario v. Peake, 22 Vet.App. 399 (2008) (procedural due 
process is required in fraud cases and may be validly 
waived).  

The Board also notes that the Appellant's arguments regarding 
violations of the 8th and 14th Amendment to the Constitution, 
equal protection clause, and the Illinois constitution are 
inadequate.  The Board is bound by VA regulations which are 
in turn based on statutes enacted by Congress.  The 
jurisdiction of the Board to decide a particular issue on 
appeal is limited, as set forth under its Rules of Practice.  
38 C.F.R. § 20.101(a).  Any constitutional questions exceed 
the jurisdiction of the Board.  38 U.S.C.A. § 7104. 

The provisions of 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009) regarding reasonable doubt are not applicable, since 
the facts are not in controversy.  The law is dispositive, 
and VA is not authorized to disregard that statute.  VA may 
not continue to pay the appellant benefits in excess of the 
rate prescribed by statute or regulation.  The reduction in 
the appellant's compensation to one half the ten percent rate 
payment, based on his incarceration for a felony, was proper, 
and the appellant's appeal for restoration of his service-
connected disability compensation while incarcerated must be 
denied.


ORDER

The reduction of the appellant's disability compensation 
benefits due to incarceration was proper; the appeal is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


